Citation Nr: 1002235	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for a psychophysiological 
gastrointestinal reaction (most recently diagnosed as 
somatoform disorder) with manifestations of antral gastritis 
and peptic ulcer disease, currently assigned a 40 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1952 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
RO in Detroit, Michigan, which continued the 40 percent 
rating for a psychophysiological gastrointestinal reaction.  

The Board remanded this case in May 2009.  It returns now for 
appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's May 2009 remand, the RO was instructed, in 
part, to 

"adjudicate the claim for an increased rating for the 
service- connected disability; the disability as 
described in the rating action should [] reflect the 
DSM-IV nomenclature of somatoform disorder with 
gastrointestinal symptoms, rather than 
psychophysiological gastrointestinal reaction, unless 
the VA examination indicates otherwise.  Ensure that the 
rating reflects the dominant aspect of the condition, 
pursuant to 38 C.F.R. § 4.126(d)..."  

The reason for this instruction originates in 38 C.F.R. 
§ 4.126, which states that, when a service-connected disorder 
has been diagnosed as a physical condition and a mental 
disorder, it should be rated based on the dominating aspect 
(whether physical or mental) of the disorder.  See 38 C.F.R. 
§ 4.126(d) (2009).  The evidence present in the record in May 
2009 indicated that the appellant's service-connected 
disability was a somatoform disorder, which is a recognized 
psychiatric disability.  See 38 C.F.R. § 4.130 (2009).  Given 
the original characterization of the disability as a 
psychophysiological gastrointestinal reaction, the Board 
concluded that consideration of whether the physical or 
mental aspect dominated was warranted in this case.  The RO 
had never considered this question.  There was no discussion 
of 38 C.F.R. § 4.126 or § 4.130 in the rating decision on 
appeal or the Statement of the Case.  Any decision to proceed 
in adjudicating it would have therefore prejudiced the 
appellant in the disposition.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Thus, the Board remanded for additional 
development, including current gastrointestinal and 
psychiatric examinations, and consideration of 38 C.F.R. 
§ 4.126.  

In response to the remand, the RO conducted additional 
development and issued a November 2009 Supplemental Statement 
of the Case (SSOC).  The SSOC did not adequately address 
38 C.F.R. § 4.126 or § 4.130.  The discussion indicates that 
the psychiatric examination report indicated few symptoms 
related to the somatoform disorder at the present, with most 
psychological dysfunction arising as a result of a separate, 
and not yet service-connected, post traumatic stress disorder 
(PTSD).  The SSOC failed to explain the potential ratings for 
psychiatric disorders under 38 C.F.R. § 4.130 and failed to 
cite that regulation in the list of regulations considered.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).  When determining 
whether the physical or mental aspects dominate under 
38 C.F.R. § 4.126(d), consideration must therefore be given 
to whether a higher rating would result under the alternative 
diagnostic criteria.  Because the RO failed to consider the 
ratings criteria for the psychiatric condition, the Board's 
consideration would, again, be productive of prejudice to the 
appellant.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The Board remands for an adequate consideration 
of 38 C.F.R. § 4.126 or § 4.130 by the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Adjudicate the claim for an increased 
rating for the service-connected 
disability; the disability as described in 
the rating action should reflect the DSM-
IV nomenclature of somatoform disorder 
with gastrointestinal symptoms.  Ensure 
that the rating reflects the dominant 
aspect of the condition, pursuant to 38 
C.F.R. § 4.126(d) (2009).  Such 
consideration of the dominant aspect must 
include consideration of the ratings 
criteria for both the gastrointestinal and 
psychological symptoms present.  If the 
claim is denied, furnish the appellant and 
his representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



